Citation Nr: 1433874	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-34-254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to July 1954.

This matter comes to the Board of Veteran's Appeals (Board) on appeal of a December 2007 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2011.  

The issue of entitlement to service connection for PTSD has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2011, October 2011, May 2013, and November 2013, the Board remanded the case for further development which has been completed.  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  Although the record reflects a diagnosis of PTSD, the weight of the competent, credible and persuasive evidence indicates that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with DSM-IV.

2.  The Veteran does not have a psychiatric disorder that had its clinical onset during, or is related to, his active military service.

3.  The Veteran does not have a psychiatric disorder that was caused or aggravated by service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.384, 4.9, 4.127 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A standard July 2008 letter satisfied the duty to notify provisions for the service connection claim.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted and opinions were obtained in August 2008, October 2008, June 2011, September 2012, July 2013, and May 2014.  The June 2011, September 2012, and July 2013 opinions regarding secondary service connection are inadequate because the examiner failed to provide a rationale.  The August 2008, October 2008, and July 2013 opinions were based on examinations with the Veteran, reviews of the record, and full interviews addressing the relevant criteria.  These examination reports are adequate to adjudicate the Veteran's claim.

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Legal Criteria for Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

Certain chronic diseases, such as a psychosis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).

During the pendency of the PTSD claim, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
See 75 Fed. Reg. 39843 -52 (July 13, 2010).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2013).

Facts

The Veteran complained of a history of frequent trouble sleeping, terrifying nightmares, and nervous troubles on entrance; however, his entrance examination was normal.  The examiner noted that the Veteran walked during his sleep as a child and experienced occasional bad dreams and increased nervousness under stress, but concluded that the Veteran did not have a current disability.  Service treatment records do not show any treatment for or a diagnosis of a psychiatric disorder.  On separation examination, the Veteran's psychiatric evaluation was noted as normal. 

After service, the Veteran was hospitalized at the Lincoln, Nebraska VA Medical Center (VAMC) in March 1982 for complaints of depressed mood for two years.  The discharge diagnosis was dysthymic disorder, atypical depression, and anxiety.

There is no evidence of record of mental health treatment from 1983 to 2006.  In January 2007, the Veteran was referred for an assessment of possible PTSD.  The Veteran complained of insomnia since his return from the Korean War.  He stated that while he never saw anyone get grievously or severely hurt, he was always scared that something acute was going to happen which might damage the ship or kill him and the crew.   He further stated that there were many close calls such as the ship bumping into another ship in the fog and severe fights among the crew members.  However, he denied any other incidents in which the circumstances were life threatening.  The Veteran complained of intrusive memories about his tour and felt uncomfortable discussing the topic.  The VA psychiatrist assessed an anxiety disorder.  Additional VA treatment records from January 2011 note complaints of increased stress from back pain.

In May 2007, the Veteran complained of stressors related to being knocked overboard while wearing a life vest and fear of injury while aboard the USS Thuban.  Mr. L.S. Schoen, a Social Worker, noted that the Veteran's responses to the Mississippi scale for Combat-Related PTSD were significant.  Although the Veteran was not engaged in direct combat, Mr. Schoen stated that the experiences described were life threatening.  As a result, he concluded that the Veteran experienced PTSD symptoms such as frequent nightmares, startled response, and avoidance of things that remind him of what happened while he was in the military.

On VA examination in August 2008, the Veteran stated that his health is deteriorating.  He noted that he could hardly walk anymore.  The Veteran also stated that he has problems with his gallbladder and eyes that require surgery.  The VA psychiatrist assessed depressive disorder due to general medical conditions of the spine.  In an October 2008 addendum opinion, the examiner concluded that the Veteran's depressive disorder is not due to military service and is instead related to his spine.  He noted that there is a mountain of medical records about the Veteran's nonservice connected spine problems resulting in pain.  In contrast, the examiner noted there is a paucity of medical records to substantiate that the tinnitus or hearing loss has been a problem for the Veteran.  The examiner did not comment on whether the Veteran's service-connected disabilities aggravated his psychiatric disorder.

In October 2010, the Veteran complained of continuing nightmares about his wartime experience during a routine mental health visit at the Lincoln VAMC.  His wife, who attended the Veteran's appointment, noted that he strikes out while he is sleeping.  The Veteran was still avoidant about talking about his war experiences with his wife.  The VA psychiatrist assessed PTSD and depression.  The treatment records do not indicate a specific stressor as the basis for the PTSD diagnosis.

On VA examination in June 2011 and July 2013, PTSD was not assessed.  On both examinations, the VA psychiatrist maintained a diagnosis of major depressive disorder due to a general medical condition.  After the Veteran recounted his stressor statements in detail, the VA psychiatrist concluded that while some of the events described would certainly be scary or nerve racking for many, none of the Veteran's stressors met the criteria for actual threatened death or serious threat to physical integrity of self to support a diagnosis of PTSD in accordance with the DSM-IV.  The examiner also reviewed the Veteran's records and disagreed with the previous diagnosis of PTSD.  He concluded that the previous diagnosis was used for the purpose of treatment.

In November 2012, Dr. Tarr Carr, a VA psychiatrist, also concluded that the Veteran's various psychiatric examinations did not indicate a diagnosis of PTSD.  After reviewing the records, Dr. Carr noted that there is a slight chance that there are mild PTSD symptoms, but not enough to indicate a diagnosis of PTSD that is related to his military service.

Lastly, in an addendum medical opinion dated May 2014, the VA psychiatrist opined that the Veteran's depressive disorder is not related to service.  The examiner reiterated that there is a mountain of medical evidence noting the Veteran's spinal and pulmonary disabilities in reference to the etiology of the depressive disorder.  The examiner also noted that peer reviewed literature indicates that it is well known that spinal conditions can lead to depression.  Although tinnitus is frustrating, the examiner noted that upon review of professional research, tinnitus is not more likely than not to be causative of depressive disorder.  The examiner also noted that while the Veteran also has hearing loss, the severity of the illness years ago was zero percent and the mental health care records are not consistent with the Veteran's reporting of depression as secondary to his hearing or tinnitus.

The examiner also opined that the Veteran's depressive disorder was not aggravated by his service-connected hearing loss disability or tinnitus.  The examiner noted that the Veteran has repeatedly been to the VA over the years for many medical appointments and there is a paucity of information to substantiate how his bilateral hearing loss and tinnitus aggravate his depressive disorder.  Additionally, the Veteran's pattern of mental health intervention has not shown spikes in severity such as with inpatient or day hospitalization, increased sessions for psychotherapy, or group therapy.  The examiner noted that the Veteran's level of psychiatric intervention is about once a year for the past two years.

Analysis
PTSD

The Veteran contends that he has PTSD as a result of his military service and specifically due to his service during the Korean War.  Personnel records show that he served aboard the USS Thuban during that time.  He asserts that, in the performance of his duties, he experienced the following traumatic events: he was knocked overboard during practice maneuvers, he feared of physical attacks from other seaman aboard, and he feared of general physical injuries while aboard the ship and practicing maneuvers.

As to the possible in-service stressors, they are not found in the service treatment records, personnel records, or a review of the USS Thuban's history.  There is also no evidence of, and the Veteran denies, a stressor related to combat or his fear of hostile military or terrorist activity.  

Further discussion of stressors is not necessary.  This is so because the weight of the competent evidence shows that the Veteran does not have PTSD and has not had PTSD that conforms to DSM-IV criteria at any point during the claims process.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson 21 Vet. App. 319, 321 (2007).

While some VA and private treatment records in 2007 reflect a diagnosis of PTSD, the June 2011 and July 2013 VA examiner found that the Veteran did not meet the criteria for a PTSD diagnosis under DSM-IV.  In reaching this conclusion, the examiner noted in detail how each of the Veteran's claimed stressors do not support a diagnosis of PTSD.  He specifically noted that all of the Veteran's stressor statements were insufficient for a diagnosis of PTSD because they lacked actual threatened death or serious threat to physical integrity of self as required by the DSM-IV.

The VA June 2011 and July 2013 examiner's medical opinion constitutes the most probative evidence on the question of whether the diagnostic criteria for PTSD under DSM IV standards have been met.  The VA examiner evaluated the Veteran and reviewed the Veteran's treatment records.  The examiner specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV, and expressly determined that the earlier "diagnosis" for PTSD was not correct and was for treatment purposes only.  Indeed, in determining that the Veteran did not meet DSM-IV criteria, the examiner thoroughly discussed the Veteran's past medical records, service history, and his present symptoms.  Thus, the Board accepts this opinion as the most probative evidence on the question of diagnosis.

By contrast, the Board has accorded little probative weight to the assessments of PTSD reflected in the private and VA clinical treatment records.  First, Mr. Roy is a social worker and has less expertise than the VA examiners.  Additionally, none of the assessments from the VA clinical treatment records include any explanation as the basis for the assessments.  The Veteran complained of nightmares related to his war experiences generally; however, the VA clinical records do not specify what specific stressor supported a diagnosis of PTSD under the DSM-IV criteria.  These records also do not reflect consideration of the Veteran's back problems and how they relate to his psychiatric complaints.

For the foregoing reasons, the Board finds that the weight of the competent, probative evidence establishes that the first, essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the diagnostic criteria for the disorder-is not met.  As such, service connection for PTSD cannot be established, and this aspect of the claim must be denied.  See 38 C.F.R. § 3.304(f).

Other Psychiatric Disorders

The Veteran also contends that he has a psychiatric disorder other than PTSD that is related to his military service.  Specifically, the Veteran maintains that he has a psychiatric disorder that is secondary to his service-connected bilateral hearing loss and tinnitus.  

Initially, a psychosis is not demonstrated within a year of or at any time thereafter by the evidence of record.   See 38 C.F.R. § 3.384 (2013) (listing examples of psychoses).  Thus, service connection based upon the presumptions under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 is not warranted.

As to a psychiatric disorder other than PTSD, the most probative competent medical evidence of record pertaining to causation or a nexus to service consists of the May 2014 VA examiner's expert opinion.  The competent medical evidence of record attributes the Veteran's psychiatric disorders to his nonservice-connected spine disability.  As noted by the VA psychiatrist, peer reviewed medical research confirms that severe spine disabilities can cause depression.  Additionally, the Veteran's pattern of mental health treatment reveals that his depression has not worsened.  Thus, the examiner also concluded that the Veteran's psychiatric disorders are not aggravated by service-connected hearing loss or tinnitus.  

To the extent that the Veteran maintains that his psychiatric disorder is due to service or his service-connected bilateral hearing loss and tinnitus, the evidence of record does not demonstrate that he is competent by education or training to provide such an opinion as the matter is of medical complexity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Board finds that the Veteran's current psychiatric disorders are not related to his military service as they are related to post-service, nonservice-connected physical disabilities.  The Board also finds that the Veteran's current psychiatric disorders were not caused or aggravated by service-connected disability.  Thus, for psychiatric disorders other than PTSD, service connection is also not warranted.

In sum, the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, to include PTSD; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


